Denied and Opinion Filed October 2, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01115-CV

                    IN RE GRUENEPOINTE HOLDINGS, LLC, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-07674

                              MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                   Opinion by Justice Myers
       This original proceeding involves an order providing for advancement of litigation

expenses. Relator Gruenepointe Holding, LLC seeks a writ of mandamus directing the trial court

to vacate a June 12, 2018 order in which the trial court declared that real party in interest Kenneth

A. Kristofek was entitled to advancement of expenses incurred in connection with defending

against relator’s and its co-defendants’ counterclaims against Kristofek and ordered a procedure

for the parties to employ to resolve all current and future disputes concerning Kristofek’s

advancement requests.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested. Relator has not shown a clear

abuse of discretion and relator has an adequate appellate remedy following a final judgment.
Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE



181115F.P05




                                                 –2–